Citation Nr: 1038199	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  04-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, 
to include as secondary to the service connected disability of 
arthritis of the lumbar spine with bulging discs.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1980 through March 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In March 2010, the Board remanded this matter for further 
development, to include providing the claims file to an 
orthopedic specialist for review and an opinion as to whether it 
is at least as likely as not that the Veteran's bilateral knee 
disability is proximately due to or the result of his service-
connected disability from arthritis of the lumbar spine with 
bulging discs.  In providing the requested opinion, the 
orthopedic specialist was to include a discussion as to whether 
the Veteran's bilateral knee disability was caused by his 
reported fall in 2002, or by an altered gait which is 
attributable to the Veteran's back disability.  For the reasons 
given below, the Board finds that further remand in this case is 
necessary to properly adjudicate the Veteran's claim.

The issues of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU) and service connection for 
sleep apnea have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Consistent with the Board's March 2010 remand, the Veteran's 
claims file was provided to an orthopedic specialist for review 
and an etiology opinion as to whether the Veteran's bilateral 
knee disability was caused by his reported fall in 2002, or by an 
altered gait which is attributable to the Veteran's back 
disability.  A VA examination was not ordered as part of the 
remand action.

In a typewritten April 2010 opinion which was based upon a review 
of the claims file, the orthopedic specialist provided a 
diagnosis of degenerative arthritis of both knees.  The 
orthopedic specialist further determined that this disorder was 
marked by decreased mobility, weakness and fatigue, and pain, 
and, prevented the Veteran from participating in sports, 
recreation, and travel.  With regard to etiology, however, the 
orthopedic specialist stated that no determination could be made 
because the Veteran "did not show for his fee-basis orthopedic 
consultations in order to have an orthopedic specialist provide 
[an] opinion..."  Hence, an opinion as to the etiology of the 
Veteran's degenerative arthritis of both knees was not rendered.

A post-remand notification letter sent to the Veteran in March 
2010 by the Appeals Management Center (AMC) in Washington, D.C. 
advised that a VA medical facility nearest to the Veteran was 
asked to provide an additional medical opinion.  The letter 
further advised that once a response to that request was 
received, AMC would review the claims folder.  The letter does 
not, however, advise the Veteran that a new examination would be 
required.  Subsequent documentation in the claims file also does 
not indicate that any such notice was provided.

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998). Where the remand orders of the 
Board are not complied with, with the Board itself errs in 
failing to insure compliance.  Stegall, Id.  In view of the April 
2010 report, it is apparent that the orthopedic specialist has 
determined that a new VA examination of the Veteran's knees is 
necessary in order to provide the requested etiology opinion.  
Although the orthopedic specialist notes that the Veteran did not 
appear for an orthopedic consultation, it is unclear from the 
record as to whether such a consultation was scheduled, and if 
so, whether the Veteran was notified of the scheduled 
consultation.

Based upon the foregoing, the Board finds that it is compelled by 
Stegall to remand this matter once again so that the Veteran may 
be scheduled for a VA examination with the same orthopedic 
specialist who authored the April 2010 report.  Notice of the 
examination should be provided to the Veteran, and he should be 
further advised that failure to appear for the scheduled 
examination may result in denial of his claim under 38 C.F.R. 
§ 3.665(b).  The claims file should again be provided to the 
orthopedic specialist, and, in conjunction with a review of the 
claims file and an examination of the Veteran, the orthopedic 
specialist should be requested to provide an etiology opinion as 
to the Veteran's bilateral knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal.  This letter 
must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  The Veteran should also be 
notified that a new VA examination of his 
knees is being scheduled.  The Veteran 
should be further advised that failure to 
appear for the scheduled examination may 
result in denial of his claim under 
38 C.F.R. § 3.665(b).  Record of such 
notice should be associated with the claims 
file.

2.  Once the new VA examination has been 
scheduled, the RO should obtain and 
associate with the claims file a copy of 
the notice of the date, time, and place of 
the examination sent to the Veteran by the 
pertinent VA medical facility.
 
3.  Then, the Veteran should be afforded a 
VA examination, with the same orthopedic 
specialist who authored the April 2010 
report, to determine the etiology of the 
Veteran's diagnosed degenerative arthritis 
of both knees.  The Veteran's claims file 
must be made available to the orthopedic 
specialist prior to the examination, and 
the orthopedic specialist must review the 
entire claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the degenerative 
arthritis of both knees is etiologically 
related to the Veteran's reported fall in 
2002, or to any other injury or illness 
incurred during active duty service, or to 
any altered gait that is attributable to 
the Veteran's service-connected lumbar 
spine disability.

A complete rationale should be given for 
all opinions and conclusions, supported by 
a discussion of the relevant evidence in 
the claims file, including the Veteran's 
service treatment records, lay statements, 
post-service VA and private treatment 
records, and prior VA examination reports 
of January 2003, October 2005, April 2007, 
May 2008, and April 2010, and expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
bilateral knee disorder, to include as 
secondary to the service connected 
disability of arthritis of the lumbar spine 
with bulging discs, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



